Citation Nr: 0620558	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  01-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), during the period 
from October 21, 1998 to June 10, 2003. 

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since June 11, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision in which the RO granted 
service connection, and assigned an initial 10 percent rating 
for PTSD, effective October 21, 1998.  The veteran filed a 
notice of disagreement (NOD) in September 1999.  

In October 2000, a Decision Review Officer (DRO) issued a 
rating decision that increased the initial disability rating 
for PTSD to 30 percent, effective from the October 21, 1998 
date of service connection, but continued the denial of any 
higher rating as reflected in a corresponding October 2000 
SOC.  The veteran then filed an NOD with the initial 30 
percent rating in January 2001.  Thereafter, the RO issued a 
SOC in February 2001, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later that month.

In the veteran's February 2001 substantive appeal, he 
requested the opportunity to testify before a Veterans Law 
Judge (VLJ) in Washington, D.C.; however, the record reflects 
that in March 2002, the veteran withdrew this hearing 
request.

In June 2003, the Board remanded the veteran's claims to the 
RO for additional development.  After completing the 
requested development, in a November 2004 rating decision, 
the RO increased the disability rating for PTSD to 70 
percent, effective June 11, 2003, but continued the denial of 
any higher rating (as reflected in a November 2004 
Supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.   

In a November 2005 rating decision, the RO granted a total 
disability rating due to  individual unemployability (TDIU), 
effective June 11, 2003.

In June 2006, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005). 

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized that issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, while the RO has assigned higher ratings during the 
pendency of the appeal, higher ratings are assignable both 
before and after June 11, 2003, and the veteran is presumed 
to be seeking the maximum available benefit, claims for 
higher ratings (as characterized on the title page) remain 
viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  From the October 21, 1998 effective date of the grant of 
service connection through June 10, 2003, the veteran's PTSD 
was manifested, primarily, by anxiety, nightmares, 
flashbacks, survival guilt, sleep disturbances, mild memory 
loss, and depression; sufficiently managed by medication; 
these symptoms are reflective of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

3.  Since June 10, 2003, the veteran's PTSD has been 
manifested, primarily, by increased sleep disturbances, 
depressed mood, anxiety with episodic anxiety attacks, 
irritability, anger, nightmares, avoidance behavior, 
survivor's guilt, and mild to moderate difficulties with 
short term; collectively, these symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.



CONCLUSION OF LAW

1.  The criteria for an initial 30 percent rating for PTSD, 
for the period from October 21, 1998, to June 10, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a 70 percent rating for PTSD, for the 
period from June 11, 2003, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on each 
claim on appeal  has been accomplished.

In a March 2001  post-rating notice letter, the RO notified 
the appellant and his representative of the need for evidence 
showing that his disability had increased in severity.  The 
letter explained that this evidence may be a statement from a 
doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests.  The letter also indicated that the 
appellant could submit statements from other individuals who 
are able to describe from their own knowledge and personal 
observations the manner in which the disability had worsened.  
The letter further indicated that recent treatment records 
(within the last 12 months) were pertinent to the claim, and 
explained what constitutes treatment records.  After the 
letter, the appellant and his representative were afforded 
opportunities to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO letters sent to the appellant in 
March 2001, March 2004, and September 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the March 2001 letter,  the RO 
notified the appellant of the duties to notify and assist 
imposed by the VCAA, to include that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  Also in the 
March 2001 letter, the RO identified VA treatment records 
that it was requesting.  In the March 2004 letter, the RO 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain evidence for consideration.  The March 2004 letter 
specifically stated "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us." The September 2004 letter reiterated the 
request that the veteran furnish pertinent evidence in his 
possession, as well as identified evidence that had been 
obtained, to date, and evidence that it was in the process of 
obtaining.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the July 1999 rating action on appeal.  In this case, 
such makes sense, inasmuch as the July 1999 rating decision 
on appeal was issued prior to the enactment of the VCAA.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

As indicated above, the veteran has been notified of what is 
need to substantiate his claims, and afforded several 
opportunities to present information and/or evidence in 
support of each claim.  Following the issuance of the March 
2004 and September 2004 letters (which completed VA's notice 
requirements and corrected any deficiencies in the prior 
notice letter) the veteran was afforded further opportunities 
to present information and/or evidence pertinent to the 
appeal before it readjudicated the veteran's claims on the 
basis of all the evidence of record in October 2005 and 
December 2005 (as reflected in the SSOCs). Neither in 
response to any RO letters nor at any other point during the 
pendency of this appeal has the appellant informed the RO of 
the existence of any evidence that needs to be obtained prior 
to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court indicated that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
SOC and SSOCs, and that this suffices for Dingess/Hartman.  
In Dingess/Hartman, the Court also stated that VA notice must 
include information regarding the effective date that may be 
assigned; in this appeal, the appellant and his 
representative have been provided the applicable criteria.  
See the July 1999 rating decision, the September 2002 Board 
decision (addressing the veteran's separate claim for an 
earlier effective date for the grant of service connection 
and initial 30 percent rating for PTSD) and the November 2004 
rating decision, which first two decisions explained that the 
effective date of the initial 30 percent rating was based on 
the date that the claim for service connection was received 
and the latter decision explaining that the effective date of 
the increased rating of 70 percent was based on the date of 
the VA examination first showing an increased severity of the 
veteran's PTSD. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
extensive VA medical records and has arranged for the veteran 
to undergo VA examinations in connection with his claim in 
May 1999, June 2003 with a supplemental opinion in October 
2004; those medical reports are of record.  Moreover, the 
veteran has been given the opportunity to submit evidence and 
argument to support his claim, which he has done. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.   In April 2004, the veteran 
stated that since the last evidence was submitted in support 
of his claim, he saw no civilian health care providers, but 
had received treatment at the Erie VAMC.  In November 2005, 
the veteran submitted a signed waiver of the 60 day waiting 
period to submit additional information, requesting that the 
case be immediately forward to the Board for appellate 
review.  Moreover, the Board finds that the record also 
presents no basis for further developing the record to create 
an additional evidence to be considered in connection with 
the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate  decision on each of the claims on appeal. 

II.  Background

A May 1998 VA behavioral health intake evaluation reflects 
that the veteran had received VA treatment seven years 
earlier for "nerves" and was prescribed medication.  The 
record notes that the veteran remained on daily medication. 
The veteran reported that he did not take his medication 
regularly, only when he was under stress.  The veteran stated 
that after World War II and the Normandy Invasion, he 
developed a stuttering problem under combat conditions.  The 
veteran stated that he resides with his wife and adult 
daughter.  The veteran reported sleeping in separated 
bedrooms from his wife for a very long time due to an 
incident where he had a dream and unintentionally "belted 
her" in the face.  The veteran stated that he was a 
photographer and used to play cards in the past, but did not 
go anywhere much.  The veteran reported that he had no 
suicidal and/or homicidal ideations.  He stated that he still 
had dreams about the war, but they were mild.  

On mental status examination, the examiner noted that the 
veteran was neat and clean with good eye contact.  He was 
prone to stutter much of the time and also had difficulty 
recalling certain events and dates in the past.  His affect 
was appropriate and his mood was good and he told a few jokes 
to the examiner.  The examiner noted that there was no 
thought disorder present, that the veteran was oriented to 
time, person and place, and his insight and judgment appeared 
to be intact, and that the veteran stated that he felt his 
memory was good.  The diagnosis was prolonged PTSD and the 
examiner assigned a current  Global Assessment of Functioning 
(GAF) score of  60, and a past year GAF of 60.  

In October 1998, the veteran filed a claim for service 
connection for a nervous condition elated to his combat 
experience in service.  

On VA examination in May 1999, the veteran stated that he had 
been anxious for many years.  He reported that he was drafted 
into service when he was 22 and that was when he started to 
have anxiety panic, which continued after he was discharged 
from service. The veteran stated he was having problems with 
nightmares and flashbacks of his combat experience and that 
he had survival guilt.  The veteran stated that he was 
prescribed Librium on a regular basis.  Mental status 
examination revealed that the veteran was appropriately 
dressed.  He stuttered quite a bit, but was relevant, 
coherent and goal directed with no evidence of thought 
disorder.  He was alert and well oriented and his memory for 
recent and remote was intact.  His attention and 
concentration was good.  The examiner noted that the veteran 
appeared of an average intelligence with fairly good insight 
and good judgment.  The diagnosis was PTSD, chronic; mild to 
moderate financial problems and taking care of a mentally 
retarded daughter; and the examiner assigned a GAF of  60 
current and last year.  The examiner noted that the veteran 
had a lot of anger, irritability and disappointment in his 
life.  

In a July 1999 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating 
from October 21, 1998, the date of the claim.

VA behavioral health records dated from June 2000 to November 
2000 reflect that the veteran continued to have nightmares 
and flashbacks of his combat experiences, which were 
sometimes triggered when he saw war movies.  He felt anxious, 
had difficulty sleeping, and had financial concerns.  The 
records noted that the veteran was appropriately dressed and 
groomed and that the veteran was relevant, coherent, and goal 
oriented with no evidence of any thought disorders.  His 
cognitive function was intact.  He was currently taking 
Librium, 10 milligrams, once a day to control his anxiety.  

In an October 2000 rating decision, the RO assigned an 
initial 30 percent rating for PTSD, also effective October 
21, 1998.

The report of an August 2002 VA behavioral health evaluation 
by a VA psychiatrist reflects that the veteran complained of 
difficulty sleeping at night because of nightmares and 
flashbacks.  So, he stayed up at night, slept in the morning 
and then goes out to see his friends.  The doctor noted that 
the veteran was appropriately dressed and groomed.  He 
stuttered, but was relevant, coherent and goal directed with 
no evidence of any thought disorder.  The veteran denied any 
psychotic symptoms.  He was alert and well oriented, his 
memory for recent and remote was intact, and there were no 
gross memory problems.  The veteran stated that he continued 
to take Librium 10 milligrams at night and was happy with 
that because it relaxed him and he thought less about his 
combat experiences.  The diagnosis was PTSD, and the 
psychiatrist assigned a GAF of 45. 

A December 2002 VA behavioral health record reflects that the 
veteran stated that his mood was changeable.   The veteran 
was found to be clean shaven, mildly anxious, and depressed.  
He continued to have nightmares of his war experiences and 
did not like to sleep at night.  His thought process was 
logical and goal oriented, he had no auditory or visual 
hallucinations.  His energy was noted as low.  He was able to 
remember things of interest and able to recount a recent new 
event accurately.  The examiner noted that the veteran 
indicated that his stressors were that he was lonely and that 
his adult intellectually challenged daughter lived with him.  
The assessment was PTSD, impaired sleep related to 
nightmares, lonely and depressed.  The examiner assigned a 
GAF of 59.  

A February 2003 VA behavioral health record reflects that the 
veteran complained of poor sleep and that he could only sleep 
from early morning into the day.  He also stated that he was 
still bothered by war dreams and recollections of his war 
experiences.  The examiner noted that his judgment was good, 
insight was fair, he was oriented and his mood was alert.  He 
was neat and clean, pleasant, and cooperative.  He had no 
delusions, no hallucinations, his mood was upset regarding 
his failing health, and his affect was full and appropriate.  
His recent and remote memory were both good.  The impression 
was that the veteran was stable off Prozac and using only 
Librium.  The VA psychiatrist noted that depression screen 
was negative at this visit.  

A May 2003 VA behavioral health record reflects that the 
veteran was evaluated by a VA psychiatrist for medication 
management.  The veteran stated that he had weird dreams.  
His appetite was very good and he described his sleep as 
occasional nightmares about the war.  He denied 
hallucinations and delusions.  He indicated that he had mild 
anxiety and he was frustrated about being disabled in the war 
and not getting as many benefits.  The veteran was noted as 
neat and clean with somewhat slowed psychomotor activity.  
His speech was within normal limits, mood was good, affect 
was full range and appropriate.  His stream of thought was  
logical and coherent.  The physician indicated that the 
veteran was oriented and was a good historian, with good 
concentration, impulse control, judgment, and insight.  The 
veteran denied ideation or plan to harm himself or others.  
The physician assessed an elderly white male veteran who has 
carried with him the scenes of his combat experiences and 
that he still manages to cope and go on and that he was 
fighting for increased benefits for his very genuine PTSD.  

On VA examination in June 2003, the veteran reiterated his 
history of combat experiences.  He stated that he used to 
have nightmares two or three times a week, but now has them 
three to four times a year.  He described the nightmares as 
milder than before, although they woke him up in a cold 
sweat.  He did not like to think or talk about the war, and 
when he did remember it, he tended to become emotionally 
distraught, cry, and lost control of his emotions.  As a 
result, he avoided talking about it or deal with it in front 
of other people.  He stated that he also avoided war movies 
or anything that reminded him of the war, as it usually led 
to thoughts about the men he saw killed and it lead to a 
great deal of survivor's guilt.  The examiner noted that the 
veteran had episodic anxiety attacks whenever war memories 
overtake him.  The veteran described himself as short-fused, 
irritable and often times unable to deal with other people 
because of his impatience.  He was having mild to 
occasionally moderate difficulties with short-term memory.  
The veteran also stated that he had increased trouble falling 
and staying asleep.  The examiner noted that this was very 
common in view of the veteran's age and not surprising.  The 
examiner opined that the veteran's symptoms had progressed 
appreciably since the May 1999 VA examination when a GAF 
score of 60 was assigned, and that the veteran's symptoms 
were now in the severe to very severe range, to the point 
that the veteran did not have a day of rest without 
disheartening, disruptive and extremely painful memories and 
sleep disruption.  The examiner noted that the veteran 
continued to take 10 milligrams of Librium every day.  

On mental status examination, it was noted that the veteran 
had clear stammering and stuttering, but his conversation was 
generally relevant and coherent, though at times he veered 
off into a tangential and a very highly circumstantial area.  
It was difficult for him sometimes to "stay on target," 
such that the examiner would have to remind him with a 
structured question.  He was alert and oriented and seemingly 
in good contact with the more routine aspects of reality and 
showed no signs of symptoms of psychosis.  Memory and 
intellect appeared to be relatively intact for a man of his 
age, thought there was some evidence of softening of 
cognitive functioning in terms of short-term memory deficits, 
by the veteran's own admission.  There were no major 
impediments in insight or judgment noted with regard to 
normal everyday affairs.  The veteran entered the examination 
room with a rather angry attitude, but quickly softened when 
he became aware that the examiner was not going to attack or 
harass him.  He was very depressed and anxious when he 
thought about the war and burst into tears on a number of 
occasions as he talked about the men he saw killed and the 
people that never returned home.  His affect was responsive 
and reasonably well modulated, though there are times when 
the veteran described himself as withdrawn, unable to 
function, and very depressed and during those times he tried 
to hide from the world.  At other times, he tried to "put on 
a happy face" and pretend that everything was okay.  

The examiner stated that the overall clinical impression was 
one of PTSD which, at this point in time, was very severe and 
also dementia, that was of a mild to occasionally moderate 
intensity and that was secondary to age related causes.  The 
diagnosis was PTSD, chronic, very severe (showing increased 
symptomatology and severity since his last VA examination 
five years ago);and dementia, chronic, mild to moderate 
intensity, secondary to age- related causes.  The major 
stressors in the veteran's life presently were his multiple 
medical difficulties, the ill health of his wife, and his 
relatively severe PTSD that has shown increased 
symptomatology in response to other stressors in his life.  
The examiner assigned a GAF score of approximately 40, 
stating that this GAF score was for the PTSD, alone.  The 
examiner stated that this GAF score was rendered to indicate 
that the veteran's PTSD was severe and that it was presenting 
him with very severe impairments in social, occupational and 
emotional adaptability.  The examiner opined that the veteran 
was in all likelihood, would be totally incapable of engaging 
in any type of gainful employment in his current 
psychological stated, were he capable of employment otherwise 
(that is with reference to age, health, etc.).  The examiner 
opined that the veteran's symptoms have shown a gradual 
increase over the years and have now reached a severe level 
to the point that they are disrupting almost every area of 
his waking and sleeping life to some extent or another.  The 
examiner stated that the veteran remained competent to handle 
his own funds, despite the fact that he was also exhibiting 
some mild cognitive decline.  

A January 2004 VA behavioral health record reflects that the 
veteran stated that he was the same as the last visit, and 
that he got nervous really quickly.  The examiner noted that 
the veteran was alert and oriented, affect was appropriate 
and full range.  The veteran stated that he had no difficulty 
falling asleep when sitting in a chair watching television.  
He stated he did have trouble falling asleep in bed on 
occasion, continued to have dreams of the war.  He felt that 
his sleep was usually adequate.  His thought content/process 
was logical and goal oriented, no auditory or visual 
hallucinations, no delusions elicited, judgment intact, and 
had insight into illness.  He stated he had no change in 
energy/motivation, his activity was limited by physical 
problems.  The veteran occasionally could not remember words.  
The examiner noted that he drove a car and denied any 
occurrence of getting lost.  The assessment was PTSD, mood 
stable, continues to experience nightmares of the war.  

In an October 2004 supplemental VA opinion, the VA 
psychiatrist who examined the veteran in June 2003 indicated 
that he had reviewed the claims file.  He noted that the 
veteran had subsequently received treatment from various VA 
practitioners for ongoing treatment of his PTSD symptoms, and 
opined that despite the fact the veteran was given higher GAF 
scores, that the veteran continues to show severe PTSD that 
is managed by treatment and tolerance as well as avoidance 
behaviors, and that under the best of circumstances, would 
not be able to work as a result of these symptoms.  The 
examiner opined that his June 2003 report should stand as 
written and that the specifics of the veteran's 
symptomatology were not adequately explored by subsequent 
practitioners and accurate GAF scores have not been assigned.

In a November 2004 rating decision, the RO increased the 
disability rating to 70 percent, effective June 11, 2003, the 
date of the VA examination showing an increase in severity of 
the veteran's service-connected PTSD.
 
A July 2005 VA behavioral health treatment plan reflects that 
the veteran stated he was feeling fine except for gout and 
poor circulation and that he occasionally had a nightmare, 
but not often.  He described his marital relationship as 
good.  He stated that he had an ongoing conflict with his 
neighbors about the use of the driveway.  He described his 
mood and anxiety as 2-3 on a scale of 1 to 10, 1 being the 
best and 10 the worst.  Affect was full range, he was clean 
and had an appropriate appearance.  He reported no changes in 
his sleep or appetite.  He stated that he watched television 
and helped around the house.  His judgment was intact and his 
insight was good, thought process was logical and goal 
oriented and thought content was relevant.  He denied 
auditory and visual hallucinations.  The examiner, a nurse 
practitioner, assessed PTSD and generalized anxiety disorder, 
and assigned a GAF of 70.  

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  As the RO has already 
assigned staged rating for the veteran's PTSD since the 
effective date of the grant of service connection, the Board 
will consider the propriety of the rating assigned at each 
stage, as well as whether any further staged rating is 
warranted. 

As noted above, the veteran's PTSD has been assigned an 
initial 30 percent rating, for the period from October 21, 
1998, to June 10, 2003, and, a 70 percent rating since June 
11, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  However, a General Rating formula for evaluating 
psychiatric impairment other than eating disorders contains 
the actual rating criteria for evaluating the veteran's 
disability.  See 38 C.F.R. §§ 4.125-130, Diagnostic Codes 
9201-9440.  

Pursuant to the General Rating formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work  
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.   

A rating of 30 percent requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A.	An Initial Rating in Excess of 30 Percent for 
the Period from October 21, 1998, to June 10, 2003.

The pertinent medical evidence for this period consists 
primarily of the Erie VA outpatient behavioral health 
records, dated from October 1997 to May 2003; and the report 
of a May 1999 VA psychiatric examination.  These documents 
generally show the following  symptoms during the period from 
October 21, 1998, to June 10, 2003: anxiety, nightmares, 
flashbacks, survival guilt, sleep disturbances, mild memory 
loss, and depression.  In terms of function, the veteran 
lived with his wife and adult daughter, he went out see 
friends, and there was no indication that he was unable to 
care for himself or to perform daily activities. 

Considering such evidence in light of the criteria listed 
above, the Board finds that the veteran's symptoms fall 
squarely within the schedular criteria for 30 percent  
(general ability to function independently, with some 
impairment caused by irritability, depressed mood, anxiety, 
chronic sleep impairment).  The collective evidence for the 
period shows that the veteran generally functioned 
satisfactorily, with routine behavior, self-care, and normal 
conversation, all of which is consistent with the criteria 
for a rating of 30 percent.

The Board emphasizes that, prior to June 11, 2003, there 
simply is no medical findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long - and short-term memory 
(e.g.,  retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; together with 
difficulty in establishing or maintaining effective work and  
social relationships), or more severe symptomatology such as 
to warrant at least the next higher 50 percent rating.   

The Board also points out that none of the assigned GAF 
scores, alone, support the assignment of any higher rating 
during the period in question.  

On VA examination in May 1999, the veteran was assigned a GAF 
score of 60 and a December 2002 VA outpatient record reflects 
a GAF score of 59.  According to DSM-IV, GAF scores between 
51 and 60 denote moderate  symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e. 
g., few friends,  conflicts with peers or co-workers).  In 
this case, the reported symptomatology is consistent with no 
more than mild symptoms or some difficulty in social, 
occupational, or school functioning, and some disturbances of 
motivation and  mood, as well as difficulty in establishing 
and maintaining effective work and social relationships, 
which is also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating.   

The Board notes the GAF score of 45 reflected in an August 
2002 VA behavior health record suggests more significant 
impairment than is contemplated by the initial .  Per the 
DSM-IV, a GAF of 41- 50 is indicative of serious symptoms 
(e.g., suicidal ideation,  severe obsessional rituals, 
frequent shoplifting) or any  serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the veteran exhibited none of the 
symptoms identified in the DSM-IV during the period prior to 
June 11, 2003.  Even acknowledging that the veteran 
experienced frustration, he described a good relationship 
with his spouse.  Moreover, there were  no assertions or 
descriptions of unprovoked irritability with periods of 
violence.  Accordingly, the assigned GAF of 45 is without 
support for this time period.  Although the veteran showed 
signs of occupational and social impairment, his general 
functioning, routine daily behavior, self-care and 
conversation appeared essentially normal.  

For these reasons, the Board finds that no more than an 
initial 30 percent rating is appropriate for the period prior 
to June 11, 2003.  As the criteria for the next higher, 50 
percent, rating for PTSD are  not met any point during this 
period, it logically follows that criteria for an even higher 
rating (70 or 100 percent) likewise are not met.

B.  A Rating in Excess of 50 Percent since June 11, 2003

For evidence of the severity of the disability on and after 
June 11, 2003, the Board looks to VA outpatient behavioral 
health records dated from June 2003 to July 2005; and VA 
examination reports, dated in June 2003 and October 2004.  
Collectively, this medical evidence reflects that the 
veteran's service-connected PTSD has been manifested,  
primarily, by: sleep disturbances, depressed mood, anxiety 
with episodic anxiety attacks, irritability, anger, 
nightmares, avoidance behavior, survivor's guilt, and mild to 
moderate difficulties with short term memory.  The Board 
finds that these symptoms are reflective of occupational and 
social impairment with deficiencies in most areas, consistent 
with the assigned 70 percent rating.  The medical evidence 
supports the RO's assignment of a 70 percent rating for PTSD 
from June 11, 2003 (the date of the VA examination 
documenting an increase in severity of the veteran's PTSD).  

However, at no point since June 11, 2003, has there been any 
medical indication that the manifestations of the veteran's 
PTSD warranted assignment of the maximum, 100 percent rating.  
While the overall record reflects a reported worsening of 
symptoms over time, this is consistent with the RO's 
assignment of a 70 percent, but no higher, rating from the 
date of June 11, 2003 VA examination.   The Board notes that 
even the most  recent VA PTSD examination culminated in 
findings reflective of overall severe impairment, which is 
consistent with the assigned 70 percent rating..  While the 
veteran has been deemed unemployable, this finding, in and of 
itself, does not demonstrate that the criteria for a 100 
percent rating are met; indeed, the fact of the veteran's 
unemployability due to service-connected disability is the 
basis for the veteran's  award of a TDIU, also from June 11, 
2003.  However, the totality of the evidence does not reflect 
the level of symptomatology required for a 100 percent 
rating.  There have been no findings, or findings indicative, 
of gross impairment in thought process; there also has been 
little, if any, impairment in communication.  As noted above, 
the veteran has had no suicidal ideation and has exhibited no 
apparent danger of hurting others.  There also is no 
indication that the veteran has been unable to perform the 
activities of daily living, to include maintenance of 
hygiene.  

The Board also points out that none of the GAF scores 
assigned since June 11, 2003 provide any basis for assignment 
of the maximum schedular rating for PTSD. 

During this period, medical professionals have assigned the 
veteran GAF scores of 40 (on June 2003 and October 2004 VA 
examinations) and 70 (as noted in a July 2005 VA outpatient 
record).  Pursuant to the DSM-IV, GAF scores between GAF 
scores between 31 and 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed man avoids friends, neglects 
family, and is unable to work), and a GAF score between 61 
and 70 is indicative of only mild symptoms or some difficulty 
in social  and occupational functioning, but generally 
indicating the  veteran was functioning pretty well and had 
some meaningful interpersonal relationships.  Hence, the GAF 
of 70 from July 2005 clearly is indicative of less impairment 
than is contemplated  in the assigned rating.  While the 
assigned GAF score of 40 indicate major impairment in several 
areas such as work, family relations, judgment,  thinking, or 
mood, the Board emphasizes that these symptoms and level of 
impairment are wholly consistent with the schedular criteria 
for the assigned 70 percent rating.  Furthermore, when 
considered in light of the actual symptoms demonstrated, none 
of the assigned GAF scores provides a basis, alone, for 
assignment of any higher or lower rating for the veteran's 
service-connected PTSD.  As such, there is no basis for the 
Board to conclude that the lowest assigned GAF of 40 is 
reflective of the level of impairment contemplated in the 
criteria for the 100 percent rating.  



C.  Conclusion

Under these circumstances, the Board finds the record 
presents no basis for assignment of more than an initial 30  
percent rating for PTSD, for the period prior to June 11, 
2003, and no more than a 70 percent rating for PTSD since 
June 11, 2003.  As such, there is no basis for additional 
staged ratings, pursuant to Fenderson, and higher ratings 
during each period under consideration must be  denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against a higher rating during each 
period, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD, for the 
period from October 21, 1998 to June 10, 2003, is denied.

A rating in excess of 70 percent for PTSD, for the period 
from June 11, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


